Title: From James Madison to Joel Barlow, 24 February 1812
From: Madison, James
To: Barlow, Joel


Dear Sir
Washington Feby. 24. 1812
Mr. Morris delivered yesterday morning the dispatches committed to him, including your letters to me.

The reasons for hastening the departure of the vessel now ordered to France, will not permit the Secy. of State to do much more than acknowledge the receipt of your communications. The instructions you wish relative to the question of a Commercial Treaty with F. at this time, as well as the requisite terms, should such an one be admissible, will be subjects of due consideration and early communication.
I see with pleasure the auspicious attentions which have distinguished your intercourse with the F Govt., and the convincing views presented on your part, of the commercial policy which it ought to adopt towards the U. S. From these sources encouragement is drawn. In other respects the prospect suggests distrust rather than expectation. The delay in answering your note, the vagueness of the answer when given; the refusal to sign the contents of the paper presented by you, even in the ordinary & unexceptionable form proposed; and the substitution of a verbal for a written notification of the orders to the Custom Houses &c &c by which our Merchants were to be invited to the F. Market, are circumstances which necessarily attract serious notice. The reserve manifested on the subject of the paper alluded to is the more remarkable as a written sanction to it would have so little committed them. Beyond a freedom of the French ports to the products of the U. S. under all the existing limitations & incumbrances, it pledged nothing more than a melioration of formalities as to ownership and origin; leaving Colonial produce on the old footing of special licences. The liberation of the remaining ships & cargoes could surely have created no difficulty, if any real purpose of friendship or good faith be entertained. It would seem therefore that the objection must have lain against the clause forbidding captures & seizures, for other cause than forged papers. The recent condemnations in the Baltic cases, and the avowal of the F. Consul in Denmark that all vessels, whithersoever bound, with Colonial produce were within the orders to capture, favor this conjecture; and if it be the true one, adjustment is hopeless; and the consequences obvious. I do not forget that your understanding of all these particulars was better than mine can be, and that my constructions may be merely colorable. I wish this may be the case, but we find so little of explicit dealing or substantial redress mingled with the compliments and encouragements which cost nothing because they may mean nothing, that suspicions are unavoidable; and if they be erroneous, the fault does not lie with those who entertain them.
From the scanty attention I can now give to the subject of a commercial Treaty with F. I am at a loss for the necessity of it, or the motives of F. to set it on foot, if it be not meant to gain time, and be guided by events. On our side we have nothing to stipulate, which is not secured to her as long as she merits it, by our general system which leaves our exports & imports free, without any duties on the former, and with moderate ones on the latter. It is on her side that changes & securities are necessary to a friendly reciprocity; and these will for the present be satisfactory to us in the form of stable regulations fairly executed. Among them a reduced tarif favoring all our great Staples, and a transit thro’ F. ports to inland markets, are indispensible to a continued admission of F. staples. The system of licences must be abolished, if not by F. by us. The neglect of the subject by Congs. is remarkable, but the event cannot be doubtful. Such a mode of commerce corrupts one class of Citizens, and disgusts all the rest; & when the trade licenced is in foreign, not native articles, the evil preponderates still more over the profit. The F. Govt. seems to have taken up a radical error with regard to the commercial interests of the two Countries. It overrates our desire of her commodities. The present footing of the commerce is intolerable to the U. S. and it will be prohibited, if no essential change takes place. At all times it will be a barter of food & raw materials for superfluities, in great part: and altogether so (with the temporary exception of colonial re-exports) as long as a balance in money is prevented by the existing policy of France, and a return of useful fabrics, by the war. Why might not certificates of origin from F. Consuls, or still better of direct shipment from our ports, take the place of licences. The advantages of the change are numerous & obvious. Mr. Gallatin promises to say something to Mr. Lee on this head.
I am concerned that the prospect of indemnity for the Rambouillet and other spoliations is so discouraging as to have led to the idea of seeking it thro’ King Joseph. Were there no other objection than the effect on the public mind here, this would be an insuperable one. The gratification of the sufferers by the result, would be lost in the general feeling agst. the measure. But Joseph is not yet settled on the Spanish Throne: when so, defacto, he will be sovereign neither de facto, nor de jure, of any Spanish part of this Continent; the whole of which, if it had not on other accounts a right to separate from the peninsula, would derive it from the usurpation of Joseph. So evident is it that he can never be Kg. of a Spanish province, either by conquest or consent, that the Independence of all of them, is avowedly favored by the policy which rules him. Nor would a purchase under Joseph, place us an inch nearer our object. He could give us neither right, nor possession; and we should be obliged to acquire the latter by means which a grant from him would be more likely to embarrass than promote. I hope therefore that the F. G. will be brought to feel the obligation & the necessity of repairing the wrongs, the flagrant wrongs in question, either by payments from the Treasury, or negociable substitutes. Without one or other or some fair equivalent there can be neither cordiality nor confidence here; nor any restraint from self redress in any justifiable mode of effecting it; nor any formal Treaty on any subject. With Justice on this subject, formal stipulations on others might be combinable.
As the Hornet had reached F. before the sailing of the Constitution, and the latter had not a very short passage, We shall soon look for further communications from you. I hope they will correspond equally with your patriotic exertions, and the public calculations. If they do not exhibit the conduct of the F. Govt. in better colors than it has yet assumed, there will be but one sentiment in this country, & I need not say what that will be. Be assured of my affectionate esteem
James Madison
